DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehrsam (US 2017/0302124) as evidenced by Yedidiah (US 3,910,715)Regarding Claims 1, 3 and 4:In Figure 1, Ehrsam discloses an electric liquid pump (1, cooling water pump driven by an electric motor, see paragraph [0002]) comprising a pump housing (10, 11), a motor (2, 4) connected to the pump housing (see Figure 1), and an impeller (16) housed in the pump housing (see Figure 1) and driven by the motor (see paragraph [0024]); the pump housing (10, 11) being provided with an inlet port (41) and an outlet port (42); the impeller (16) has an impeller inlet (center of impeller cover plate 52, see Figure 1, henceforth referred to as 16I) at the center thereof and an impeller outlet (see outlet at outer periphery in Figure 1, henceforth referred to as 16O) at a peripheral side thereof, the inlet port (41) the impeller inlet (16I), the impeller outlet (16O), and the outlet port (42) being in flow connection sequentially (as evident from Figure 1), characterized in that: the inlet port (41) comprises a columnar first segment (segment denoted as 41 in Figure 1, henceforth referred to as FS) and a second segment (segment with spokes 43, denoted as 11 in Figure 1, henceforth referred to as SS) extending from the first segment (see Figure 1), the second segment (SS) is close to the impeller inlet (as seen in Figure 1) with a mounting seat (50) formed therein; the impeller (16) is sleeved on a rotation shaft (shaft denoted by axis 49), one end of the rotation shaft (49) is engaged in the mounting seat (see Figure 1), and the impeller is rotatable relative to the mounting seat (as evident from bearings 47, 48); the mounting seat (50) is partially received in the impeller inlet (50 is partially within 41, see Figure 1), a gap between the mounting seat and an inner wall of the impeller inlet is defined as a flow passage for liquid (as seen in Figure 1, the gap between the opening of the cover plate 52 forming the impeller inlet 16I and the mounting seat 50 forms a flow passage (henceforth referred to as FP) for a liquid such as cooling water).In Figure 1, Ehrsam discloses the electric liquid pump (1), wherein a ratio of a minimum width of the flow passage (FP) to an inner diameter of the first segment can be approximated from the figures, however, since Ehrsam does not mention the scale, the approximation may not be accurate. It is clearly seen however, that the minimum width of the flow passage (FP) is much smaller than the inner diameter of the first segment (FS). However, Yedidiah discloses a similar pump wherein the inner diameter of a first segment (denoted a D in Figure 1) may be adjusted with respect to an inlet (eye 27) of the impeller (24) which forms a flow passage, such that this inner diameter may be larger than the diameter of the inlet (inner diameter D may be 0.8 to 1.2 times the diameter of the eye 27, see column 5, lines 16-21, such that as observable in Figure 1, the flow passage between the mounting seat and the eye 27 would have a width that is significantly smaller than the diameter D of the first segment 36) while still providing the intended flow characteristics through the pump. It is further known in the art that the dimensions of the different flow paths in a centrifugal pump and its impeller can be optimized as desired in order to achieve specific flow characteristics that influences factors such as noise produced, vibrations, flow velocity, flow profile etc. Hence, it can be seen that the ratio of a minimum width of the flow passage (FP) to an inner diameter of the first segment is an optimizable variable that can be derived through routine experimentation. Therefore, based on the evidence provided by Yedidiah and common knowledge in the art, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have optimized a ratio of a minimum width of the flow passage (FP) to an inner diameter of the first segment to be within the ranges mentioned in claims 1 and 3-4, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).Regarding Claim 8:In Figure 1, Ehrsam discloses the electric liquid pump (1), wherein the second segment (SS) of the inlet port (41) of the pump housing is conical (as seen in Figure 1, the second segment SS denoted as 11 has an inner surface that is at least partially frustoconical), with an inner diameter gradually increases in a direction away from the first segment (as seen in Figure 1, the inner diameter of the SS gradually increases away from the cylindrical column FS), and a minimum value of the inner diameter of the second segment is equal to the inner diameter of the first segment (the inner diameter at the transition between the cylinder to the frustoconical shape of the second segment is equal to the inner diameter of the first segment as seen in Figure 1).Regarding Claim 9:In Figure 1, Ehrsam discloses the electric liquid pump (1), wherein the impeller comprises a main body (16) and a cover plate (52) mounted on the main body (see Figure 1), and the impeller inlet (16I) is defined in the cover plate (see Figure 1).Regarding Claim 10:In Figure 1, Ehrsam discloses the electric liquid pump (1), wherein a plurality of ribs (spokes 43) extends from an inner surface of the second segment to support the mounting seat (see Figure 1), and the ribs (43) are spaced from each other and arranged around the mounting seat (see Figure 1 and paragraph [0024]).
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehrsam (US 2017/0302124) as evidenced by Yedidiah (US 3,910,715)and as evidenced by Boutros-Mikhail et al. (herein Mikhail) (US 2018/0017069)
Regarding Claims 5-7:In Figure 1, Ehrsam discloses the electric liquid pump (1), wherein a radial gap is formed between the impeller and an inner side wall of the pump housing (as seen in Figure 1, a radial gap is formed between the impeller 16 and an inner side wall of the pump housing 11, specifically between  the upper edge of the impeller cover plate 52 and the similarly shaped top portion of the inner side wall of the pump housing 11), a ratio of a minimum value of a width of the radial gap to a diameter of the impeller can be approximated from the figures, however, since Ehrsam does not mention the scale, the approximation may not be accurate.
It is well known in the art that pump housing dimensions can be changed in order to influence the flow characteristics through the pump including the dimensions of a radial gap formed between the impeller and the inner side wall of the pump housing. Furthermore, as evidenced by  Mikhail in paragraph [0021]: “the radial gap between the end region of the impeller blades and the housing wall radially surrounding the impeller can, for example, be 0.03 to 0.1 times the impeller diameter” (i.e., a ratio of a minimum value of a width of the radial gap to a diameter of the impeller can be 3% to 10%) in order to produce improved results. Hence, it can be seen that a ratio of a minimum value of a width of the radial gap to a diameter of the impeller is a result effective variable that can be optimized in order to achieve improved flow characteristics through the pump.
Therefore, based on the evidence provided by Mikhail and common knowledge in the art, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have optimized a ratio of a minimum value of a width of the radial gap to a diameter of the impeller to be within the ranges (or claimed values) mentioned in claims 5-7 (for example within the range of 3% to 10% mentioned by Mikhail), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Conclusion
Applicant's arguments filed 06/02/2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case it is noted that Yedidiah is an evidentiary reference used to prove that a certain design variable can be optimized in order to influence flow characteristics. As such, none of the structure of Yedidiah’s pump is incorporated into Ehrsam’s pump and arguments regarding the particular structure of Yedidiah’s pump are not entirely relevant. Furthermore, as previously stated by the examiner it is further known in the art that the dimensions of the different flow paths in a centrifugal pump and its impeller can be optimized as desired in order to achieve specific flow characteristics that influences factors such as noise produced, vibrations, flow velocity, flow profile etc. The argument that knowing which specific dimensions to modify (in this case the claimed ratio) is novel and unique is not persuasive since Yedidiah establishes that a ratio between a flow passage to a diameter is known in the art. While this may not be the exact same ratio (although they are very similar) that is claimed, one of ordinary skill would know that these ratios can be influenced in order to modify flow characteristics. Furthermore, the fluid dynamics of flow through a pump of this type is extremely well known and has been studied in great detail. There is no showing that optimization of this result effective variable (ratio) is novel and unique beyond a mere statement from the applicants that this was not known in the past. 
Due to these reasons, these arguments are not considered persuasive. The applicants are requested to present clear evidence related to the original specification (with citations from said specification) regarding how these result effective variables are novel and unique (in terms of never being conceived before). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571. The examiner can normally be reached Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746